DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 11, 2021 has been entered.
The amendment filed therein amends claim 1 and cancels claim 6.
Claims 1-5 and 7-10 are pending.
Allowable Subject Matter
Claims 1-5 and 7-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest available prior art is that of the previously cited KIM reference and newly cited CHEN et al (US PG PUB 2019/0027717) and KIM et al ‘549 (US Patent 9,287,549).  Previously cited KIM fails to address the following amended language including the qualification of the extension part of the electrode terminal extending horizontally from the terminal pillar “to an upper portion of the insulation member”, “the insulating member comprises a coupling protrusion engaged with a coupling groove of the terminal plate” and for the fuse part “being formed where a boundary surface of the extension part and a boundary surface of the terminal plate are welded to each other” and “on the insulation member”.  Newly cited CHEN et al features a fuse member 12b connected to an electrode terminal portion 12a (as discussed in paragraph 75) but fails to address the use of a fuse part which is “configured to be melted and cut due to a short circuit of the battery…being formed where a boundary surface of the extension part and a boundary surface of the terminal player are welded to each other” in conjunction with the other claimed features.  Finally, newly cited KIM et al ‘549 teaches an electrode assembly 10, case 20, cap plate 30, electrode terminal 40 with an extension part (top horizontal sides) and pillar (the vertical portion through the cap .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117. The examiner can normally be reached 9AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KOURTNEY R S CARLSON/Examiner, Art Unit 1721            
1/14/2022                                                                                                                                                                             
/BETHANY L MARTIN/Primary Examiner, Art Unit 1721